FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DOUGLAS MacKENZIE,                               No. 13-56871

               Plaintiff - Appellant,            D.C. No. 8:12-cv-00584-VBF-JC

 v.
                                                 MEMORANDUM*
SANDRA HUTCHENS, Sheriff of Orange
County,

               Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California civil detainee Douglas MacKenzie appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Fourteenth

Amendment due process claims in connection with the conditions of his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
confinement at the Orange County Jail while awaiting civil commitment

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011). We affirm.

      The district court properly dismissed MacKenzie’s official capacity claim

against Hutchens because MacKenzie failed to allege facts sufficient to state a

plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)); see also Petzschke v. Century Aluminum Co. (In re Century

Aluminum Co. Sec. Litig.), 729 F.3d 1104, 1108 (9th Cir. 2013) (explaining that

“[w]hen faced with two possible explanations, only one of which can be true and

only one of which results in liability,” a plaintiff must allege more, “such as facts

tending to exclude the possibility that the alternative explanation is true,” in order

to render the allegations plausible).

      The district court properly dismissed MacKenzie’s individual capacity claim

against Hutchens because MacKenzie failed to allege facts sufficient to show that

Hutchens was personally involved in any constitutional violation or that her

conduct caused any such violation. See Iqbal, 556 U.S. at 678 (a pleading must


                                            2                                      13-56871
offer more than “labels and conclusions or a formulaic recitation of the elements of

a cause of action” (citation and internal quotation marks omitted)); see also Starr,

652 F.3d at 1207-08 (requirements for establishing supervisory liability).

      The district court did not abuse its discretion by denying MacKenzie further

leave to amend his complaint because, despite opportunities to file a motion to

amend as instructed by the magistrate judge, MacKenzie failed to do so. See

United States v. Corinthian Colls., 655 F.3d 984, 995 (9th Cir. 2011) (setting forth

standard of review and factors for a district court to consider when deciding

whether to grant leave to amend).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Hutchens’s motion to strike Exhibit A of MacKenzie’s reply brief, filed on

May 28, 2014, is granted. The motion is otherwise denied.

      All other pending requests are denied.

      AFFIRMED.




                                          3                                     13-56871